Citation Nr: 0915841	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-32 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Seven Rivers Regional Medical Center on June 16, 
2004.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1970 to September 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 decision of the Department 
of Veterans Affairs  Medical Center (VAMC) in Gainesville, 
Florida, which denied the Veteran's claim.

The appeal is REMANDED to the VAMC.  VA will notify the 
Veteran if further action on his part is required.

Issues not currently on appeal

In both the June 2005 notice of disagreement (NOD) and the 
October 2005 substantive appeal [VA Form 9] the Veteran 
raised claims of entitlement to reimbursement for medical 
expenses incurred at Seven Rivers Regional Medical Center on 
July 14, 2004 and from January 20, 2005 to January 22, 2005.  
To the Board's knowledge, neither claim has yet been 
adjudicated by the agency of original jurisdiction (AOJ).  
Accordingly, the Board refers both claims to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


REMAND

The Veteran is seeking payment of the costs associated with 
non-VA medical treatment he received at Seven Rivers Regional 
Medical Center on June 16, 2004.  The Veteran asserts his 
entitlement to reimbursement based on two theories.  First, 
he contends that he received prior VA authorization for the 
June 16, 2004 treatment.  Second, the Veteran contends that 
regardless of whether prior authorization was granted, he is 
entitled to reimbursement because he sought the non-VA 
treatment under emergent circumstances.  See the NOD dated 
June 2005.

After having carefully considered the Veteran's claim, and 
for reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  The VCAA further 
requires VA to notify the claimant of which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant.  See 38 U.S.C.A. §§ 
5103, 5103(a) (West 2002).   

The Board recognizes that the Veteran was provided with the 
applicable statute governing entitlement to payment or 
reimbursement of non-VA medical expenses in the statement of 
the case (SOC) dated August 2005.  However, the record 
reveals that the Veteran was not provided complete VCAA 
notice.  Specifically, the Veteran was not provided with 
notification of what the evidence must show in order to 
substantiate his claim.  Further, he was not provided any 
notice as of which information and evidence, if any, he is to 
provide to VA and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. 
§ 5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
not be cured by the Board.  The Board must remand the case to 
the AOJ because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.	The VAMC should send the Veteran a 
corrective VCAA letter, to include 
notice of what evidence would be 
sufficient to substantiate his claim of 
entitlement to reimbursement of medical 
expenses under 38 U.S.C.A. §§ 1725, 
1728 and the corresponding regulations.  
A copy of the letter should be sent to 
the Veteran's representative.

2.	The VAMC should specifically 
request that the Veteran identify 
any relevant medical examination 
and treatment records pertaining to 
his claim.  The VAMC should take 
appropriate steps to secure any 
medical treatment records so 
identified and associate them with 
the Veteran's file.

3.	After undertaking any additional 
development which it deems to be 
necessary, the VAMC should then 
readjudicate the Veteran's claim.  
If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




